Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered February 7, 2000, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 12 to 24 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The defense of justification was disproven beyond a reasonable doubt. While defendant, in his statements to the police, asserted that he stabbed the victim as a result of his belief that the victim was about to assault him with a knife, there was no evidence that such a belief was reasonable (see, People v Goetz, 68 NY2d 96). According to defendant’s own account, the only force used by the victim consisted of a few punches, and the victim gave no indication that he was armed.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Williams, Tom and Friedman, JJ.